United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                                                                                    September 9, 2003

                          UNITED STATES COURT OF APPEALS                         Charles R. Fulbruge III
                                                                                         Clerk
                                 FOR THE FIFTH CIRCUIT

                            ____________________________

                                  Summary Calendar
                                    No. 02-31217
                            ____________________________

                                     NICOLE L. MARKS,

                                                                    Plaintiff-Appellant,

                                            versus


                         ST. LANDRY PARISH SCHOOL BOARD,

                                                                     Defendant-Appellee.

_________________________________________________________________

          Appeal from the United States District Court
              for the Western District of Louisiana
                          No. 01-CV-1886
_________________________________________________________________

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

               Appellant Nicole Marks (“Marks”) appeals the district

court’s grant of summary judgment in favor of Appellee St. Landry

Parish School Board (“School Board”).                          Marks alleges that the

School Board, in violation of Title VII, refused to rehire her as


       *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
a teacher because of her race.1                  The district court held that: (1)

Marks had not set forth a prima facie case of race discrimination;

(2) the School Board’s decision not to rehire Marks was legitimate

and non-discriminatory; and (3) Marks did not establish that the

School Board’s proffered reason was pretext for discrimination.

Finding no reversible error in the judgment, we affirm.

               We review the district court’s grant of summary judgment

de novo.       Morris v. Covan World Wide Moving, Inc., 144 F.3d 377,

380 (5th Cir. 1998); Fed. R. Civ. P. 56(c).                                 At the summary

judgment stage, a court may not weigh the evidence or evaluate the

credibility of witnesses, and all justifiable inferences will be

made in the nonmoving party’s favor. Morris, 144 F.3d at 380

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)).

Nevertheless, this burden is not satisfied with some metaphysical

doubt as to the material facts, by conclusory allegations, by

unsubstantiated assertions, or by only a scintilla of evidence.

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en

banc).

               To meet her prima facie burden under Title VII, Marks

must show that (1) she is a member of a protected class; (2) she



       1
         In fact, Marks taught in the St. Landry Parish school district during the 1999-2000 school
year under a one-year contract. During that school year, Marks was re-assigned. At the
conclusion of the one-year contract, the School Board decided not to rehire Marks as a teacher in
the parish.

                                                2
sought and was qualified for an available employment position; (3)

she was rejected for that position; and (4) the employer continued

to   seek   applicants      with   the   plaintiff’s       qualifications.      See

LaPierre v. Benson Nissan, Inc., 86 F.3d 444, 448 (5th Cir.

1996)(citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802

(1973)).     Marks fails to meet the second prong of the prima facie

case.

             As the district court properly found, Marks did not

establish that she was qualified for the position.                      The School

Board intended to fill its available teaching position with a

certified teacher. Marks admitted on both her application for

employment and in her deposition that she was not a certified

teacher.      Additionally, Marks offered no further evidence or

testimony establishing that she met the requisite qualifications

for the position.      Accordingly, Marks failed to establish a prima

facie case of discrimination.

             However, even if Marks established a prima facie case,

summary     judgment   is   nonetheless       warranted.      Under     the   well-

established     McDonnell     Douglas        framework,    once   the    plaintiff

satisfies the prima facie test, the burden shifts to the employer

to articulate a legitimate and non-discriminatory reason for the

employment decision.        See McDonnell Douglas, 411 U.S. at 802-804.

Once the employer does so, the plaintiff must offer evidence that

the proffered reason is a pretext for discrimination.                   Id.

                                         3
           The School Board’s basis for not re-hiring Marks is

legitimate and non-discriminatory.       While employed as a teacher in

St. Landry Parish, Marks sent home a letter to the parents of her

students filled with numerous grammatical errors.               Moreover, as

discussed above, the School Board intended to fill the position

with a certified teacher, which Marks admittedly was not.                   The

School Board’s decision not to rehire Marks because of her lack of

qualifications and the grammatically incorrect letter satisfies the

School Board’s burden under McDonnell Douglas.

           Accordingly, to survive summary judgment Marks needs to

establish that the School Board’s legitimate, non-discriminatory

reason was a pretext for discrimination.              See McDonnell Douglas,

411 U.S. at 804.     However, in her effort to establish pretext,

Marks offers only her subjective belief that the School Board

discriminated against her.      “[W]e have recognized that generalized

testimony by an employee regarding [her] subjective belief that

[her]   discharge   was   the   result   of   .   .    .   discrimination    is

insufficient to make an issue for the jury in the face of proof

showing an adequate, nondiscriminatory reason for [her] discharge.”

Elliot v. Group Med. & Surgical Serv., 714 F.2d 556, 564 (5th Cir.

1983)(stating that this Circuit is “not prepared to hold that a

subjective belief of discrimination, however genuine, can be the

basis of judicial relief”)(citation omitted); see also see Liberty

v. Republic Refining Co., Ltd., 924 F.2d 93, 96 (5th Cir. 1991).

                                    4
In the end, Plaintiff offers no evidence to substantiate her

subjective belief of discrimination.     Hence, Marks is unable to

establish that the School Board’s proffered reason for its decision

was pretext for discrimination.

          Finally, Marks alleges, both in her opposition to summary

judgment and on appeal, that the School Board violated La. Rev.

Stat. Ann. § 17:442.    Marks claims that, under this statutory

provision, the School Board was obligated to provide written

reasons for its decision not to rehire her.   However, Marks did not

state an independent cause of action in her complaint based upon

this statute.   Rather, the complaint states a single cause of

action for violation of Title VII.    This statute does not bear on

the resolution of the Title VII claim.        The judgment of the

district court is therefore AFFIRMED.




                                  5